ITEMID: 001-107174
LANGUAGEISOCODE: ENG
RESPONDENT: RUS
BRANCH: CHAMBER
DATE: 2011
DOCNAME: CASE OF USHAKOV v. RUSSIA
IMPORTANCE: 4
CONCLUSION: Violation of Art. 3 (substantive aspect)
JUDGES: Anatoly Kovler;Erik Møse;Julia Laffranque;Linos-Alexandre Sicilianos;Mirjana Lazarova Trajkovska;Peer Lorenzen
TEXT: 5. The applicant was born in 1977 and is serving a prison sentence in the Samara Region.
6. From 11 July to 22 October 2008 the applicant was held in remand prison no. IZ-63/2 of Syzran in the Samara Region pending criminal proceedings against him.
7. The Government and the applicant provided differing descriptions of the conditions of the applicant’s detention.
8. The Government submitted extracts from the register of the remand prison population. They further submitted data concerning the size of the cells based on statements made by the remand prison officers. In particular, they provided the following information:
9. The applicant spent a considerable amount of time outside the prison cells. He participated in questioning and other investigative activities, and met with his lawyer, relatives and other persons. He was allowed at least an hour-long daily walk in a specially equipped prison yard and weekly showers. During inspections and cleaning of the cells the inmates, including the applicant, were taken outside the cells as well.
10. All the cells of the remand prison were equipped with natural and artificial ventilation which was in a good working order. The windows were covered with metal bars which did not prevent daylight coming through. The artificial day lighting in the cells was in compliance with the applicable specifications and was on from 6 a.m. to 10 p.m. At night low-voltage bulbs were used to maintain lighting for surveillance and practical reasons (for example, to provide lighting in the toilet area).
11. Each cell was equipped with a toilet and a sink located in the corner. The distance between the table and the toilet was at least 1.5 m and the distance between the toilet and the nearest bed was at least 1.2 m. The toilet was separated from the living area of the cell by a partition measuring at least one metre in height.
12. The applicant contested the description of the conditions of his detention in the remand prison provided by the Government. In particular he provided the following information:
13. While it was true that on several occasions the applicant was transported to the courthouse to attend hearings, the rest of the time he was confined to his cell. He was allowed to see his lawyer only once. That meeting lasted no longer than one hour. The meetings with the officers of the remand prison which took place outside his cell did not exceed thirty minutes.
14. The applicant was provided with an individual bed only when detained in cell no. 114. For the rest of the time he had to share the bed with two to three other inmates.
15. The ventilation did not function properly and was insufficient due to the overcrowding of the cells. The air was stuffy and humid. It was filled with tobacco smoke. Dirty condensation accumulated on the walls and the ceiling and then trickled down. The light was constantly on. Low-voltage bulbs were not used. The windows were covered with metal bars both on the inside and outside.
16. The flushing system in the toilet did not provide a sufficient amount of water to keep the toilet clean. The odour emanating from the toilet was very bad and the inmates had to burn paper to mask it. The distance between the toilet and the dinner table was 1.8 metres in cells nos. 113, 122, 144. In cell no. 114 the toilet was located some 1.2 metres away from the dinner table.
17. In his submissions of 1 June 2010, the applicant alleged that on the days of the trial hearings he had been transported to and from the courthouse in appalling conditions. The vans were overcrowded and each trip lasted over two hours.
18. On 29 September 2008 the applicant was convicted of another drugrelated offence and sentenced to six years and six months’ imprisonment in a high-security colony. He was sent to serve a prison sentence in correctional colony no. IK-13 in the Samara Region.
19. The applicant was held in the colony from 21 January to 11 July 2009.
20. The applicant was provided with an individual bed, bedding and cutlery. While he was held in the disciplinary cell he was allowed a daily walk which lasted at least an hour in a specially equipped yard. He also spent time outside the cell when taking a shower. He was invited to meetings with the administration of the correctional colony.
21. The dormitories and the disciplinary cell were equipped with artificial and natural ventilation. The dormitories had at least ten windows and nine lamps. The disciplinary cell had a window measuring 0.9 by 1.0 sq. m. It was reinforced with metal bars which did not prevent daylight coming into the cell. The cell was provided with two daylight lamps. At night low-voltage bulbs were used to light the cells for surveillance and practical reasons.
22. The dormitories had separate restrooms ensuring sufficient privacy. The toilet in the disciplinary cell was placed in the corner one metre away from the dinner table. The distance between the toilet and the nearest bed was 0.6 m.
23. The applicant contested the description of the conditions of his detention in the colony. In particular he provided the following information:
24. There was no artificial ventilation in disciplinary cell no. 2. The opening of a window pane measuring 0.2 by 0.3 m was insufficient to ensure the proper ventilation of the cell. The lighting was dim and insufficient. The toilet was not cleaned and reeked. It was located some 0.85 metres and 1.2 metres away from the dinner table. The windows were covered with two rows of metal bars inside and outside.
25. For the whole time the applicant was detained in the disciplinary cell he was never taken for a walk outside.
26. On 1 February and 5 April 2010 the administration of correctional colony no. IK-29 allegedly opened the applicant’s letters addressed to his representative before the Court.
27. The applicant’s letter dispatched on 2 April 2010 did not reach his representative.
28. The applicant’s letters of 4 and 19 May 2010 addressed to his representative were allegedly dispatched with a delay of thirteen and six days respectively.
29. Section 23 of the Detention of Suspects Act of 15 July 1995 provides that detainees should be kept in conditions which satisfy sanitary and hygienic requirements. They should be provided with an individual sleeping place and given bedding, tableware and toiletries. Each inmate should have no less than four square metres of personal space in his or her cell.
30. Article 99 § 1 of the Penitentiary Code of 8 January 1997 provides for a minimum standard of two square metres of personal space for male prisoners in correctional colonies.
VIOLATED_ARTICLES: 3
